Citation Nr: 1010613	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for degenerative joint disease 
of the right shoulder from February 25, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to September 
1995, and from June 2002 to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for 
degenerative joint disease of the right shoulder and assigned 
an initial 10 percent evaluation, effective February 25, 
2003.

In November 2006, the Board denied entitlement to an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the right shoulder.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2008, the Veteran and the 
Secretary of VA filed a joint motion to vacate the Board's 
November 2006 decision and remand it for the Board to address 
evidence that was not discussed in the decision.  The Court 
granted the joint motion that same month.  

In August 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

Since February 25, 2003, the appellant's degenerative joint 
disease of the right shoulder has been productive of no more 
than painful or limited motion of a major joint, and the 
preponderance of the evidence is against a finding that 
abduction is limited to shoulder level.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right shoulder 
have not been met since February 25, 2003.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5201 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for 
degenerative joint disease of the right shoulder has been 
granted, and an initial rating and effective date have been 
assigned, the notice requirements of 38 U.S.C.A. § 5103(a), 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records and 
providing the Veteran with VA examinations.  The Veteran 
informed VA that he has received treatment for his right 
shoulder solely from VA.  Thus, there are no private medical 
records that VA is aware of that need to be obtained.  
Additionally, the Veteran was scheduled for a hearing before 
a traveling section of the Board in August 2005 and did not 
appear for the hearing.  The appellant has neither given good 
cause for failure to appear nor asked that the hearing be 
rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2009).

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

The Veteran argues that he warrants an initial evaluation in 
excess of 10 percent for the service-connected right shoulder 
disability.  He appears to believe he warrants a 20 percent 
evaluation because of a finding in a September 2003 VA 
treatment record that right arm motion was limited to 
shoulder level without pain.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the Francisco rule does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Title 38, Code of Federal Regulations, Section 4.71a provides 
that arthritis, due to trauma, substantiated by x-ray 
findings, should be rated as degenerative arthritis.  38 
C.F.R. § 4.71, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  A 20 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints and there are occasional 
incapacitating exacerbations.  Id.  

For the purpose of rating a disability from arthritis the 
shoulder is a major joint.  38 C.F.R. § 4.45(f) (2009).

Normal flexion and abduction of the shoulder is from 0 to 
180 degrees.  38 C.F.R. § 4.71, Plate I (2009).

For limitation of motion of the major arm to shoulder level 
(90 degrees), a 20 percent rating is warranted.  For motion 
of the major arm limited to midway between the side 
(approximately 45 degrees), a 30 percent rating is warranted.  
Id.  For motion limited to within 25 degrees from the side, a 
40 percent rating is warranted for a major extremity.  
38 C.F.R. § 4.71, Diagnostic Code 5201. 

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran is right-hand dominant.  Thus, only the 
evaluations pertaining to the dominant arm have been laid 
out.

For background purposes, after the Veteran's second period of 
service, he underwent a distal clavicle resection of the 
right shoulder in February 2003.  His right shoulder 
degenerative joint disease has been evaluated as follows:

        10 percent 	from February 25, 2003
        100 percent 	from February 28, 2003
        10 percent 	from June 1, 2003

The 100 percent evaluation was assigned under the provisions 
of 38 C.F.R. § 4.30 (2009) following his right shoulder 
surgery.  The 100 percent evaluation is not for 
consideration, as it is the maximum evaluation and a higher 
evaluation is not available.

The Board has thoroughly reviewed the evidence of record, 
including the records it did not discuss specifically in its 
November 2006 decision, and finds that the preponderance of 
the evidence is against an initial evaluation in excess of 
10 percent for degenerative joint disease of the right 
shoulder.  The reasons follow.

An evaluation in excess of 10 percent is not available under 
Diagnostic Codes 5003, 5010, as a 20 percent evaluation 
requires that two major joints be involved.  The right 
shoulder is considered one major joint.  See 38 C.F.R. 
§ 4.45(f).  

The Veteran's main argument is that he is entitled to a 
20 percent evaluation under Diagnostic Code 5201 because 
there was evidence in the claims file that established his 
abduction was limited to shoulder level.  See September 2003 
VA treatment record (abduction reported to be to 90 degrees).  

However, the Board finds that the evidence, on the whole, 
establishes that the Veteran's abduction is higher than 
shoulder level.  For example, prior to the surgery, his right 
shoulder had 110 degrees of both abduction and flexion.  See 
February 2003 VA treatment record.  Within one month after 
the Veteran's surgery, his abduction was 150 degree and his 
flexion was 144 degrees, which were better than the range 
demonstrated before surgery.  See March 2003 VA treatment 
record.  The June 2003 VA treatment record is silent for 
abduction, but the examiner noted the Veteran's right 
shoulder flexion was "good."  

In January 2004, abduction was to 180 degrees, which is full 
abduction, and flexion was to 175 degrees at a VA treatment 
session.  In April 2004, abduction was again to 180 degrees 
and flexion was to 180 degrees.  See April 2004 VA treatment 
record.  At that time, the examiner noted that it was 
questionable whether the Veteran needed to continue to come 
back to the orthopedic clinic for follow-up regarding the 
right shoulder, and the Veteran agreed to call if he needed 
to be seen.  Id.  

In October 2009, the Veteran's abduction and flexion were 
shown to 175 degrees at a VA examination.  The examiner noted 
that he repeated the ranges of motion, which remained the 
same.  At the examination, the Veteran reported that he had 
not been back to the orthopedic clinic since April 2004.  

While a single range of motion study during the appeal period 
showed motion was limited to shoulder level, the 
preponderance of the evidence is against a finding that the 
Veteran's motion was limited to shoulder level during the 
appeal period.  The Board is fully aware of VA's ability to 
stage the rating if the evidence shows different levels of 
severity during the appeal period; however, the Board finds 
that the evidence does not support a staged rating in this 
case.  First, the Veteran's strength throughout the appeal 
has been, at worst 4/5, which was approximately three weeks 
after the surgery.  See March 2003 VA treatment record.  
Every other time the Veteran's strength was tested, it was 
4+/5, see January 2004 VA treatment record, or 5/5, see 
February 2003, September 2003, and April 2004 VA treatment 
records and October 2009 VA examination report.  Thus, when 
the Veteran had motion limited to 90 degrees in September 
2003, internal rotation, external rotation, and bicep was 
5/5; and there was no swelling.  These clinical findings show 
that the right shoulder was, overall, no more than mildly 
disabling.  Second, and more importantly, the 10 percent 
evaluation contemplates exacerbations of the disability.  38 
C.F.R. § 4.1 ("Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.").  Based on the fact that the Veteran's 
ranges of motion have been above shoulder level before 
September 2003 and after support a finding that the Veteran 
was having an acute exacerbation at the time of the September 
2003 evaluation.  The Board finds that the Veteran's 
disability picture does not establish a right shoulder 
disability that is any more than 10 percent disabling.

The Board acknowledges the Veteran's complaints of 
significant pain.  The Board assigns such assertions lessened 
probative value, as it does not find the Veteran's 
allegations to be credible.  His allegations of pain were 
called into question when he was examined in October 2009.  
At that time the examiner found nothing wrong with the 
Veteran's right shoulder.  Indeed, the examiner found the 
Veteran's report of pain to be "exaggerated."  See October 
2009 VA examination report.  This examination finding is 
supported by clinical findings at that examination and other 
VA treatment records where examiners have found the Veteran's 
right upper extremity strength to be, at worst, 4/5.  The 
clinical finding that the Veteran's report of pain was 
exaggerated raises questions about the appellant's 
credibility.  Indeed, when the Veteran was evaluated by two 
psychologists in connection with an evaluation for 
posttraumatic stress disorder, they also questioned his 
credibility noting that his descriptions of what and when 
incidents happened in service were not supported by his DD 
Form 214.  See August 2009 VA treatment record.  

When clinical professionals question the credibility of a 
Veteran's history and symptom presentation, and provide 
specific reasons for this concern, the Board cannot help but 
question the credibility as well since the examiners have had 
an opportunity to see the Veteran, hear his complaints, and 
make informed clinical findings based upon the face-to-face 
examination.  Indeed, the Veteran's report of significant 
pain does not correlate with findings of almost full, to full 
the right upper extremity strength.  This establishes that 
the Veteran is using his right arm on a regular basis.  In 
fact, in October 2009, the Veteran reported he was bench 
pressing 135 pounds two times a week.  Thus, the Board 
assigns more probative value to clinical findings made by 
medical professionals than the Veteran's lay report of 
significant pain throughout the appeal period.  Regardless, 
the Veteran's report of pain is contemplated by the 
10 percent evaluation.  See 38 C.F.R. § 4.59 (2009) (intent 
of Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as entitled to minimum compensable 
evaluation for the joint). 

The Board considered the criteria under Diagnostic Codes 5200 
and 5202.  The evidence, however, shows that the right 
shoulder is not ankylosed.  See October 2009 VA examination 
report.  He does not have a flail shoulder, there is no 
evidence of a nonunion or fibrous union of the humerus, and 
there is no evidence of a recurrent dislocation of the 
humerus at the scapulohumeral joint or malunion of the 
humerus, which would warrant an increased rating under those 
Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202.  At the October 2009 VA examination, the Veteran 
denied any dislocation or subluxation of the right shoulder.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  DeLuca, discussing 38 
C.F.R. §§ 4.40, 4.45.  Here, the evidence preponderates 
against finding that the Veteran has the functional 
equivalent of limitation of abduction to shoulder level.  
Again, there was one time his abduction was limited to 
90 degrees, yet his strength at that time was 5/5 in the 
right upper extremity.  See September 2003 VA treatment 
record.  In January 2004, the examiner stated the Veteran's 
right shoulder had 4+/5 strength in the deltoid, biceps and 
triceps, and abduction to 180 degrees.  In April 2004, his 
motor strength was 5/5 with abduction to 180 degrees.  Such 
clinical findings are indicative of no more than mild 
weakness.  

In July 2009, the Veteran asked the examiner to sign a 
statement that the Veteran was capable of dragging 200 pounds 
for 30 seconds.  See July 2009 VA treatment record.  In the 
October 2009 VA examination report, the examiner found that 
the Veteran had no weakness, no fatigability, and no 
incoordination.  He found that the Veteran's right shoulder 
was "normal" and that the appellant had made a "full 
recovery from his distal clavicle resection."  Such findings 
do not establish that the Veteran's degenerative joint 
disease of the right shoulder warrants more than an initial 
evaluation in excess of 10 percent on a functional basis.

The Board concludes that the rating criteria fully describe 
and provide for the symptomatology and severity of the 
Veteran's right shoulder.  Thus, his right shoulder 
disability, by definition, is not exceptional, and it dos not 
warrant an extraschedular rating.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  The fact that his level of severity, as 
determined by objective clinical examination, falls short of 
that which would warrant a 20 percent evaluation does not 
render his disability picture as exceptional.  Additionally, 
in the October 2009 VA examination report, the examiner 
determined that the Veteran's right shoulder disability was 
not impacting his ability to work.  The Veteran had reported 
he had been working as a probation officer until he was laid 
off due to low demand.  There is no evidence that he was laid 
off because of his right shoulder disability.  In fact, the 
Veteran reported that he had no problems with his shoulder 
executing his duties as a probation officer.  The Board is 
aware that in June 2003, the Veteran reported that his right 
shoulder was impacting his work.  Such is contemplated by the 
10 percent evaluation.  

Thus, there is nothing in the record to distinguish this case 
from the cases of numerous other veterans who are subject to 
the schedular rating criteria for the same disability.  The 
currently assigned schedular rating for the right shoulder 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to his service-
connected disability.  See 38 C.F.R. § 4.1.  The Board, 
therefore, finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.

Accordingly, for the reasons described since February 25, 
2003, the Veteran has not met the criteria for a rating in 
excess of the current 10 percent rating, except for the 
aforementioned period of convalescence under 38 C.F.R. 
§ 4.30.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right shoulder from 
February 25, 2003, is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


